 1   THE MALAKAUSKAS LAW FIRM
     DANIEL MALAKAUSKAS (SBN 265903)
 2   7345 South Durango Drive, Suite B-107-240
     Las Vegas, NV 89113
 3   Telephone: (866) 792-2242
     Facsimile: (888) 802-2440
 4   daniel@malakauskas.com
 5   Attorney for Plaintiff
     CYNTHIA HOPSON
 6
     DELFINO MADDEN O’MALLEY COYLE
 7   & KOEWLER LLP
     MONICA HANS FOLSOM (SBN 227379)
 8   500 Capitol Mall, Suite 1550
     Sacramento, CA 95814
 9   Telephone:   (916) 661-5700
     Facsimile:   (916) 661-5701
10   mfolsom@delfinomadden.com
11   Attorneys for Defendant
     UNIVERSITY OF THE PACIFIC, a
12
     California nonprofit public benefit
13   corporation

14
                                      UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17
     CYNTHIA HOPSON,                                  Case No. 2:19-CV-0211-JAM-AC
18
                         Plaintiff,                   STIPULATION TO EXTEND DEADLINE
19                                                    TO CONCLUDE SETTLEMENT
                    v.                                DISCUSSIONS AND INITIATE
20                                                    PARTICIPATION IN VDRP; ORDER
     UNIVERSITY OF THE PACIFIC; and
21   Does 1-50,
                                                      Complaint Filed: February 3, 2019
22                       Defendants.                  Trial Date: Not Yet Assigned

23

24

25

26

27

28

     {00132465.1}

           STIP TO EXTEND DEADLINE TO CONCLUDE SETTLEMENT DISC./PARTICIPATE IN VDRP; [PROP.] ORDER
 1             STIPULATION TO EXTEND DEADLINE TO PARTICIPATE IN THE VDRP
 2              Pursuant to Eastern District Local Rules, Rule 143 and 144, Plaintiff Cynthia Hopson

 3   (“Plaintiff”) and Defendant University of the Pacific (“Defendant”), through their respective

 4   counsel of record, hereby stipulate to extend the deadlines in the Court’s April 18, 2019 Order to

 5   allow the parties additional time to pursue early informal resolution of this matter through continued

 6   settlement discussions.

 7              The parties hereby stipulate to the following:

 8              1.     The parties shall continue to engage in meaningful settlement discussions until they

 9   reach settlement or have exhausted information settlement efforts.

10              2.     The parties’ deadline to initiate participation in the Voluntary Dispute Resolution

11   Program (“VDRP”) due to an inability to reach an informal settlement shall be extended 45 days,

12   from June 3, 2019 to July 18, 2019.

13              No other extensions have been requested or granted regarding this issue.
14              IT IS SO STIPULATED.
15
      Dated: May 31, 2019                        THE MALAKAUSKAS LAW FIRM
16

17
                                                 By: /s/ Daniel Malakauskas (as authorized on 5/31/19)
18                                                            DANIEL MALAKAUSKAS
                                                                 Attorney for Plaintiff
19                                                               CYNTHIA HOPSON
20

21

22
      Dated: May 31, 2019                        DELFINO MADDEN O’MALLEY COYLE &
23                                               KOEWLER LLP
24

25                                               By: /s/ Monica Hans Folsom
26                                                             MONICA HANS FOLSOM
                                                                 Attorney for Defendant
27                                                          UNIVERSITY OF THE PACIFIC

28
      {00132465.1}                                        1
            STIP TO EXTEND DEADLINE TO CONCLUDE SETTLEMENT DISC./PARTICIPATE IN VDRP; [PROP.] ORDER
 1                                                   ORDER
 2              Pursuant to the stipulation of the Parties, and good cause appearing:

 3              1.     The parties shall continue to engage in meaningful settlement discussions until they

 4   reach settlement or have exhausted information settlement efforts.

 5              2.     The parties’ deadline to initiate participation in the Voluntary Dispute Resolution

 6   Program (“VDPR”) due to an inability to reach an informal settlement shall be extended 45 days,

 7   from June 3, 2019 to July 18, 2019.

 8              IT IS SO ORDERED.

 9

10   Dated: June 3, 2019                                                /s/ John A. Mendez_____
                                                                        Hon. John A. Mendez
11                                                                      U.S. District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      {00132465.1}                                        2
            STIP TO EXTEND DEADLINE TO CONCLUDE SETTLEMENT DISC./PARTICIPATE IN VDRP; [PROP.] ORDER
